Citation Nr: 1522135	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  11-15 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for residuals of right talus fracture, including first metatarsophalangeal joint degenerative joint disease and a history of right heel injury (right foot disability).

REPRESENTATION 

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from December 1974 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Denver, Colorado, Regional Office (RO).  During the pendency of the appeal the Veteran relocated to the State of California and the Oakland RO has jurisdiction over the appeal.  

On December 9, 2014, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) and a transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified before the undersigned that the disability has worsened since the last VA examination.  See Board Hearing Transcript, page 10.  On this basis, the Board finds that the duty to assist requires a remand to obtain an updated VA examination that fully shows the severity of the Veteran's service-connected disability.  On remand, the AOJ should also obtain updated VA treatment records.  Currently, VA treatment records are of file through November 2013.  It appears that the Veteran may be using several different VA facilities.  Therefore, the AOJ should determine, with any needed assistance from the Veteran, the VA facilities at which the Veteran has sought treatment.

Accordingly, the case is REMANDED for the following action:

1.  After ascertaining from the Veteran which VA treatment facilities he has used, obtain VA treatment records dated from November 2013 to the present from those facilities.   If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing directive (1), the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his service-connected right foot disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  The examiner should describe the nature and severity of all manifestations of the disabilities, to include the overall severity of the disability (mild, moderate, moderately severe, severe).  

Lastly, the examiner should provide an opinion regarding the effect of the right foot disability on the Veteran's employability.  All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




